ALLOWANCE
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The allowable feature is “the report comprising the roll-up value and the indication of the extrapolation function.”  The “store” step uses the phrase “a plurality of reports…wherein the first report” in a fashion that suggests “report” is a noun, not a verb.

Critically, although most searches for the specific step/element turned up no results, the examiner, via consultation with colleagues, found one instance of software that substantially contains the various features: the Statistical Package for the Social Science (SPSS), which is published by IBM.  Evidence of features may be found on IBM SPSS Missing Values
(https://www.ibm.com/products/spss-missing-values).  Specifically, the section “Added ability to handle missing values in SPSS Statistics” contains a video.  At 2:52, the voiceover explains “Descriptive statistics tables shows summaries for variables with imputed values.  A separate table is produced for each variable.  The types of statistics shown depend on whether the variable is scaled or categorical.  At the same time, a new dataset is generated around whether the case contained original or imputed values.”  Importantly for purposes of prior art applicability, the 

There are two reasons why the independent claims are still allowable.  Firstly, the website itself has no date on its face.  Using the “View Source” command, the HTML attests a “publish date” and “effective date” in 2020.  In comparison, the instant application’s filing date is 11 Dec 19.  The website itself indicates that it does not qualify as a prior art printed publication.

That is just a website, and at least some Google images searches yielded a university tutorial that may predate the filing date.   Despite that, the examiner finds that the claims are still allowable.  The key limitations of the instant claims that permit the examiner to make that finding are “the report comprising…and….”  Specifically, the claim requires that “the report” comprises the two features of “roll up value” and “extrapolation function.”  In other words, the claim requires one report, and two items within that report.  By contrast, the video linked on the IBM SPSS provides that information as part of two separate reports (noun), not one report.  

Although it is a very slight technical difference, combination of two distinct prior art embodiments in a reference requires motivation to combine.  Here, the examiner has not been able to ascertain a reasonable motivation for this particular combination.  An algorithm using a dataset typically just needs to understand the data per event, not how that data was obtained.  Someone verifying that the generated data typically does not need to know what the extrapolated data value actually is, just whether the underlying data supported the extrapolated function used 

Finally, if “report” could be interpreted as a verb, then SPSS could arguably meet the limitation since the video shows both reports (noun) as part of the same presentation (which is a report-as-a-verb.).  Again, the storing step does not support that interpretation as a reasonable one.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1 Jan 22